Citation Nr: 0304297	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome and/or ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for irritable bowel syndrome.  In an 
August 2001 remand, the Board noted that the veteran had also 
claimed service connection for an ulcer.  Therefore, the 
Board characterized the issue as entitlement to service 
connection for a gastrointestinal disorder, to include 
irritable bowel syndrome and/or ulcer and remanded the claim 
for further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show that a 
gastrointestinal disorder, to include irritable bowel 
syndrome and/or ulcer, had origins in, or is otherwise 
related to, the veteran's period of service.


CONCLUSION OF LAW

A gastrointestinal disorder, to include irritable bowel 
syndrome and/or ulcer was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a thorough VA 
examination addressing his gastrointestinal disorder.  There 
is no indication of additional relevant medical evidence that 
has not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an October 2001 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Factual Background

Service medical records indicate that the veteran complained 
of stomach pain in February 1980.  No diagnosis was made.  A 
July 1980 service medical record indicated that the veteran 
continued to experience stomach pain and complained of loose 
bowel movements.  Initially, he was diagnosed with intestinal 
flu, but was referred for a consultation.  At the 
consultation, he was provisionally diagnosed with intestinal 
diarrhea.  The report of medical history, given at the 
veteran's October 1980 separation examination, showed that he 
did not respond to the question regarding previous or current 
existence of stomach, liver or intestinal trouble.  The 
separation examination report did not note any 
gastrointestinal complaints.

VA medical records noted that the veteran sought treatment in 
December 1980, several weeks after discharge.  At that time, 
he complained of stomach cramps and gas.  He was diagnosed 
with functional irritable bowel syndrome.

A July 1998 VA treatment note indicated that the veteran 
complained of an upset stomach.  A February 1999 VA treatment 
reported that the veteran continued to complain of stomach 
pain.  At that time, the diagnosis was gastritis.

An October 2000 VA treatment note reflected that the veteran 
continued to complain of gastrointestinal problems including 
gas, abdominal spasms and problems with his bowel movements.

The veteran testified before a hearing officer at a hearing 
held at the RO in January 2001.  He stated that he first saw 
a doctor in service in July 1980 regarding his 
gastrointestinal problems.  He testified that he sought 
treatment at the VA in Shreveport regarding stomach problems 
and irritable bowel syndrome in December 1980, several weeks 
after separation from service.  The veteran indicated that he 
did not seek treatment again until 1998.  He also reported 
that he had been diagnosed with an ulcer.

An August 2002 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The diagnosis was 
intermittent diarrhea with constipation and heme-positive 
stool.  The examiner noted that a final opinion would be 
rendered after further testing.

A September 2002 VA upper gastrointestinal series noted a 
minor reflux during the examination.  The impression was that 
there might be mild gastritis and duodenitis.  A September 
2002 VA small bowel study was normal.

A November 2002 addendum to the August 2002 VA examination 
report noted that the examiner had reviewed the veteran's 
medical history, physical examination, lab work and upper and 
lower gastrointestinal series.  It was the examiner's opinion 
that the veteran's gastrointestinal disorders of mild 
gastritis, duodenitis, along with a history of once a month 
diarrhea and constipation were "not related to his symptoms 
in the medical service record."  The examiner noted that the 
veteran's blood count indicated stable hemoglobin and 
hematocrit in the normal range, which excluded anemia that 
"would or should be present if these findings had been 
present since service."  Finally, the examiner stated "all 
findings indicate that these are acute symptoms and are 
unrelated to military duty."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for the claimed gastrointestinal problems.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in order to establish service connection, there 
must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that the evidence of record shows that the 
veteran has competent medical diagnoses of mild gastritis, 
duodenitis, and a history of once a month episodes of 
diarrhea and constipation.  Ulcers are not shown by the 
clinical record.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current problems had 
their onset in or are otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

The Board notes the veteran's treatment for stomach 
complaints during service and in December 1980, several weeks 
after service.  However, evidence of record shows that the 
veteran did not seek treatment again for gastrointestinal 
complaints until 1998.  The November 2002 VA examination 
addendum noted the examiner's opinion that the veteran's 
current gastrointestinal diagnoses were "not related to his 
symptoms in the medical service record."  Finally, the 
examiner states "all findings indicate that these are acute 
symptoms and are unrelated to military duty."  Accordingly, 
without any competent evidence of a nexus between the 
diagnosed disorders and the veteran's service, there is no 
basis for a grant of service connection for any of the 
claimed gastrointestinal disorders..


ORDER

Service connection for a gastrointestinal disorder, to 
include irritable bowel syndrome and/or ulcer is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

